Citation Nr: 0106726	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of ligamentous injury, left knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of ligamentous injury, right knee, with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to May 
1985.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's residuals of ligamentous injury, left knee, 
do not manifest greater than slight recurrent subluxation or 
lateral instability.

3.  The veteran's residuals of ligamentous injury, right 
knee, do not manifest greater than moderate recurrent 
subluxation or lateral instability.

4.  The veteran's service-connected left knee disability is 
shown to be manifested by degenerative joint disease with 
limitation of motion to 114 degrees flexion.

5.  The veteran's service-connected right knee disability is 
shown to be manifested by degenerative joint disease with 
limitation of motion to 108 degrees flexion.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of ligamentous injury, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of ligamentous injury, right knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2000).

3.  The criteria for a separate 10 percent evaluation for the 
veteran's left knee degenerative joint disease with 
limitation of motion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991, as amended by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2000).

4.  The criteria for a separate 10 percent evaluation for the 
veteran's right knee degenerative joint disease with 
limitation of motion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991, as amended by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
effective.  This liberalizing legislation is applicable to 
the appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The veteran contends that his knees have swelling, stiffness, 
and soreness, and that the right knee is far worse than the 
left knee.  His knees have been examined on several 
occasions, and the corresponding reports are a part of the 
record; thus, the Board concludes that adequate assistance to 
the veteran has been rendered pursuant to 38 U.S.C.A. § 5107 
(West 1991, as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  The Board bases the assigned ratings, as far as 
practicable, on the average impairment of earning capacity in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Although regulations require that the disability be 
viewed in relation to its whole recorded history, see 38 
C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Medical evidence and applicable regulations

The veteran established service connection for his knees in 
December 1997.  A 10 percent evaluation is currently 
established for his left knee under Code 5257, which provides 
a 10 percent evaluation for slight recurrent subluxation or 
lateral instability of the knee.  A 20 percent evaluation is 
warranted for moderate recurrent subluxation or lateral 
instability of the knee, and a 30 percent evaluation is 
warranted for severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Code 5257.

A 20 percent evaluation is established for his right knee 
under Code 5010-5257. Degenerative arthritis established by 
X-ray evidence will be rated on the basis of limitation of 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
DC's 5010-5003.  Diagnostic Code 5003 evaluates degenerative 
arthritis based on the extent of limitation of motion of the 
specific joint involved.  Specifically, limitation of motion 
must be objectively confirmed by findings such as swelling 
muscle spasm, or satisfactory evidence of painful motion.

The Board will consider all relevant Codes.  Under Code 5260, 
a noncompensable evaluation is warranted for flexion of the 
leg limited to 60 degrees.  A 10 percent evaluation is 
warranted for flexion limited to 45 degrees.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees, 
and a 30 percent evaluation is warranted for flexion limited 
to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  Under Code 
5261, a noncompensable evaluation is warranted for extension 
of the leg limited to 5 degrees.  A 10 percent evaluation is 
warranted for extension limited to 10 degrees.  A 20 percent 
evaluation is warranted for extension limited to 15 degrees, 
and a 30 percent evaluation is warranted for extension 
limited to 20 degrees.  A 40 percent evaluation is warranted 
for extension limited to 30 degrees, and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Code 5261.

A normal range of motion for the knee by VA standards is from 
zero degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different Diagnostic Codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has X-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257, provided that additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which includes 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

At a VA examination in September 1997, the veteran said that 
he had pain and almost constant aching in his knees.  He said 
that his knees gave out about four or five times per month, 
but there was no locking.  He further reported constant mild 
swelling, and he took aspirin for pain.  There were no other 
medications taken for the knees, and the veteran denied 
seeking medical attention for the condition.  On physical 
examination, the veteran was able to ambulate without 
assistance.  His knees had no gross deformities, and there 
was no erythema or effusion.  The right knee was stable to 
anterior drawer, McMurray, and Apley tests of the medial and 
lateral collateral ligaments.  The left knee demonstrated 
some instability on examination of the left lateral meniscus.  
Otherwise, the left knee was stable.  Ranges of motion of the 
right knee were full extension to zero degrees and flexion to 
128 degrees.  The left knee could extend fully to zero 
degrees, and flex to 125 degrees.  The examiner diagnosed a 
history of ligamentous injury to the right knee, a currently 
negative examination.  For the left knee, a diagnosis of 
history of ligamentous injury with some clinical evidence of 
instability.

An X-ray of the right knee in September 1997 revealed that 
there was joint space thinning and subchondral sclerosis, 
particularly about the medial femoro-tibial joint 
compartment.  There was also some narrowing of the lateral 
aspect of the patella-femoral joint space, along with some 
marginal spurring about the bony margins of the knee joint.  
The X-ray was consistent with degenerative joint disease, 
although the bony structures themselves otherwise appeared 
normal.  The examiner diagnosed moderate degenerative joint 
changes and no other specific findings.

The veteran reported the same symptoms at a VA examination in 
October 1998.  He also said that he had difficulty carrying 
heavy items and climbing ladders.  He did not use a brace or 
crutch for the knees.  The examiner reported that the veteran 
walked with a slight limp in the right knee.  There was no 
muscle atrophy, but the right knee had obvious muscle 
swelling when compared to the left.  Strength versus 
resistance of the legs was 5/5 bilaterally.  On range of 
motion, the right knee had flexion to 112 degrees and the 
left knee had flexion to 118 degrees.  An X-ray revealed that 
the right knee had moderately severe to severe degenerative 
changes with loss of medial joint compartment and marginal 
osteophytosis.  The appearance in the right knee showed some 
progression when compared to the previous examination.  The 
left knee did not have significant change.  The examiner 
diagnosed worsening degenerative joint disease in the right 
knee, with moderate loss of range of motion and mild medial 
instability.  There was no diagnosis rendered for the left 
knee.

Another VA examination was performed in April 1999.  The 
veteran indicated that his knee symptoms manifested in both 
lower extremities, but were far more pronounced in the right 
knee.  His pain increased with activity.  He said that there 
was still no locking, but there was give-away about once per 
day.  Physical findings included a slightly larger right knee 
than left knee, with edema noted in the inferior aspect of 
the patella.  Ranges of motion in the right knee were flexion 
from zero to 108 degrees and extension from zero to full.  
The left knee could flex from zero to 114 degrees and extend 
from zero to full.  Both knees had crepitus and popping on 
motion.  The right knee had mild medial instability.  Size, 
contour, and muscle development were normal bilaterally.  
Likewise, muscle strength was appropriate and equal in both 
sides.  There was no neurological deficit of either lower 
extremity, and sensory function was intact.  The examiner 
diagnosed degenerative joint disease.

The record also contains some relevant lay testimony.  The 
veteran's employer, his father, indicated that there was 
difficulty in the performance of work duties because of 
trouble walking up steps and climbing ladders.  At the 
veteran's January 2000 RO hearing, he indicated that he had 
many of the same symptoms that were reported during the VA 
examinations.  Further, he said that he was trying to avoid 
having total knee replacements for as long as possible, 
although eventually those procedures would have to be 
performed.

The left knee

After weighing the applicable medical evidence, the Board 
concludes that an evaluation in excess of 10 percent for the 
left knee is not warranted under any of the applicable codes.  
According to the September 1997 VA examination report, the 
veteran had some instability in the left knee.  Nevertheless, 
the examiner did not characterize the instability as 
moderate.  The veteran reported that he did not take any 
prescription medication for the knee.  The Board is cognizant 
of the veteran's complaints of pain, swelling, stiffness, and 
giving-away, but he also has indicated that he does not 
require any medical treatment for the knee at this time, and 
he does not require or use any aids to help him to ambulate.  
He said that the right knee has much more pronounced 
symptomatology, and the ranges of motion that have been 
reported at the various VA examinations are not compensable.

Although the Board has considered Codes 5260 and 5261, 
evaluations in excess of 10 percent are not warranted by the 
limitation of motion in the left knee.  According to 
examination reports from September 1997, October 1998, and 
April 1999, the veteran could flex the left knee from zero to 
125 degrees, from zero to 118 degrees, and from zero to 114 
degrees, respectively.  Thus, an evaluation in excess of 10 
percent is not warranted by Code 5260.  In terms of extension 
of the left knee, there is no evidence of record of any 
limitation of extension; thus, Code 5261 does not have any 
significant application regarding the left knee.  

The Board has also considered applying a separate rating for 
degenerative joint disease of the left knee.  Some of the 
medical evidence is equivocal regarding degenerative joint 
disease in the left knee.  The examiner in October 1998 did 
not discuss whether there was arthritis in the left knee; 
rather, he indicated that there was "mild on the left vs. 
the right."  Because the examiner was discussing 
degenerative arthritis of the right knee in the prior 
sentence, the Board must assume that he meant that there was 
"mild" degenerative joint disease in the left knee as well.  
Fortunately, the April 1999 VA examination report sheds some 
light on the matter.  In that examination, the examiner said 
that there was, indeed, arthritis in the left knee.  Because 
the veteran can flex the knee to 114 degrees, the range of 
motion in the left knee is noncompensable; the Board will 
therefore apply a separate 10 percent evaluation for the left 
knee arthritis under Code 5003.


The right knee

The Board has also concluded that an evaluation in excess of 
20 percent is not warranted by the symptoms manifested by the 
right knee disorder.  In this regard, there is no evidence 
that the right knee symptoms manifest greater than moderate 
recurrent subluxation or lateral instability.  In fact, the 
veteran's right knee instability has been characterized on 
several occasions as mild or slight.  In October 1998, the VA 
examiner said that there was "mild medial instability."  
The examiner in April 1999 corroborated the finding of only 
"mild" instability in April 1999.  The record does not 
contain any evidence that the right knee has recurrent 
subluxation.  Because of the October 1998 and April 1999 VA 
examination reports, the Board concludes that an evaluation 
in excess of 20 percent is not warranted under Code 5257.

Likewise, higher evaluations are not warranted under any 
other applicable Code. The Board finds that noncompensable 
evaluations would be warranted on the basis of the loss of 
range of motion of the right knee, which could fully extend 
to zero, as reflected by all of the medical evidence of 
record.  The latest evidence shows a slow erosion of the 
veteran's ability to flex the knee.  In September 1997, the 
veteran could flex the right knee from zero to 128 degrees.  
By October 1998, flexion had decreased to zero to 112 
degrees, and another four degrees of flexion was apparently 
lost in April 1999, when flexion was only to 108 degrees in 
the right knee.  Nevertheless, flexion from zero to 108 
degrees is still noncompensable considering Code 5260, which 
would provide only a 10 percent evaluation for flexion 
limited to 60 degrees.  Obviously, the veteran's lack of 
flexion is not close to being limited to 60 degrees.  
Similarly, because the veteran's extension is not limited, 
Code 5261 would not provide him with a compensable 
evaluation.  As such, Codes 5260 and 5261 are not the basis 
for an evaluation in excess of the 20 percent he is receiving 
under Code 5257.

On the other hand, although the veteran does not have 
compensable limitation of motion of the right knee, Code 
5003-5010 allows for a separate 10 percent evaluation for his 
degenerative joint disease, confirmed by X-ray evidence.  See 
also VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  In other words, because the 
record shows that in addition to his service-connected knee 
disorder rated under Code 5257, the veteran also has 
arthritis and noncompensable limitation of motion.  Thus, the 
Board has decided to apply an assignment of a separate 10 
percent rating for arthritis of the right knee confirmed by 
X-ray evidence.  Id.  However, a separate evaluation in 
excess of 10 percent is not warranted because there is no 
evidence of incapacitating episodes.

In summary, the Board is denying the claim of entitlement to 
an evaluation in excess of 20 percent for residuals of 
ligamentous injury, right knee, with degenerative joint 
disease.  Nevertheless, a 10 percent separate evaluation for 
the degenerative changes in the right knee will be applied in 
the present case.  The Board has also considered the 
applicability of 38 U.S.C.A. §§ 4.40 and 4.45, as well as the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b); 
however, those provisions and the reasonable doubt doctrine 
are inapplicable because the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of ligamentous injury, left knee is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of ligamentous injury, right knee, with 
degenerative joint disease is denied.

Entitlement to an additional, separate evaluation of 10 
percent for degenerative joint disease with limitation of 
motion of the left knee is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to an additional, separate evaluation of 10 
percent for degenerative joint disease with limitation of 
motion of the right knee is granted, subject to the laws and 
regulations governing the payment of monetary awards.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

